        Case 1:19-cv-01573-TJK Document 14-1 Filed 07/11/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
JEROME CORSI, et al                 )
                                    )
                  Plaintiff,        )
                                    )
    v.                              )   Case No.: 1:19-cv-1573
                                    )
MICHAEL CAPUTO, et al,              )
                                    )
                  Defendants.       )
___________________________________ )

                        SWORN DECLARATION OF JEROME CORSI

       I, JEROME CORSI, being duly sworn deposes and says, being over eighteen years of

age, hereby declare based on my personal information and belief as follows:

       1.      Defendant Michael Caputo’s (“Defendant Caputo”) ties to this judicial district are

pervasive and he has done and continues to do substantial business here. This Court has more

than adequate grounds to exercise personal jurisdiction.

       2.      To be clear, Defendant Caputo does substantial business in the District of

Columbia. This is a well-known fact.

       3.      Defendant Caputo is a Republican political consultant and media personality and

commentator who has worked on numerous presidential and other political campaigns in the

District of Columbia.

       4.      Most recently, Defendant Caputo served as an advisor to President Donald Trump

during the 2016 presidential election.

       5.      Defendant Caputo frequently appears on television as a political medial

personality and commentator broadcast in this district, domestically, and internationally.

                                                1
           Case 1:19-cv-01573-TJK Document 14-1 Filed 07/11/19 Page 2 of 2



        6.       Defendant Caputo, as a political consultant, does substantial business in the

District of Columbia and derives a significant portion of his income from the District of

Columbia.

        7.       Defendant Caputo founded Rainmaker Interactive, a PR firm for budding telecom

and Internet companies based in Washington, D.C.

        8.       Pursuant to Defendant Caputo’s own LinkedIn page, he also previously served as

the Vice President of Widmeyer Communications, based in Washington D.C., and on the Bush-

Quayle presidential campaign in Washington D.C.

        9.       Defendant Roger Stone (“Defendant Stone”) began a defamatory public relations

campaign to smear, defame, intimidate and threaten me, even before his actual indictment on

January 25, 2019, in order to try to influence public opinion and Special Counsel Robert Mueller

– by trying to attribute guilt to me and not him - as well as to try to raise money for his legal

defense.

        10.      Defendant Stone has used his close personal friend, Defendant Caputo, to

continue to try to smear, defame, and discredit me, as set forth in the Complaint with regard to

matters in this district undertaken by Special Counsel Robert Mueller and his and his

prosecutorial staff’s criminal prosecution of Roger Stone.

        11.      These false, malicious, threatening, and defamatory statements were published in

this judicial district.

        12.      I was thus severely damaged here, as I also do substantial business in this district.

        Sworn under penalty of perjury this 11th day of July, 2019.

        Further affiant sayeth not                             /s/Jerome Corsi______
                                                               Jerome Corsi

                                                   2
